Citation Nr: 0914838	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-35 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1970 to November 1971.  Service in Vietnam is 
indicated by the evidence of record.

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which, in part, denied the Veteran's claim 
of entitlement to service connection for Hepatitis C.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

At the September 2008 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2008).

Issue not on appeal

The above-referenced May 2006 rating decision also granted 
the Veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD); a 
50 percent disability rating was assigned.  The Veteran 
disagreed with the RO's assigned rating, and initiated an 
appeal as to that issue, arguing that he was entitled to a 70 
percent disability rating.  See the Veteran's July 2006 
Notice of Disagreement.  The RO increased the Veteran's PTSD 
disability rating to 
70 percent disabling in July 2007.  In its rating decision, 
the RO specified that the increase to 70 percent disabling is 
"considered as a full grant of this issue on appeal based on 
the Notice of Disagreement."  See the July 2007 rating 
decision, page 2.  The Veteran has not since indicated 
disagreement with the disability rating or with the RO's 
determination that the increase is a full grant of his claim.  
Accordingly, the issue is no longer in appellate status and 
will be discussed no further.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

The Veteran has a current diagnosis of chronic Hepatitis C.  
See the February 8, 2006 VA examiner's report, page 4. 

While the Veteran's service treatment records do not indicate 
that the Veteran was diagnosed with or treated for Hepatitis 
in service, the Veteran contends that he contracted the 
disease through exposure to blood products while on active 
duty.  
Specifically, the Veteran asserts his in-service exposure to 
blood products included having his ear pierced with a dirty 
needle, sharing razors with fellow soldiers, being hit with 
other soldiers' blood while in combat, and receiving 
"shots" from the Army for a smashed finger as well as 
immunizations.  See the Veteran's November 5, 2007 
substantive appeal (VA Form 9); see also the September 2008 
hearing transcript, pages 1-10.  

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that Hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
Hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that Hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority 
of Hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992 and injection drug use.  

At times, the Veteran has also admitted to using intravenous 
drugs such as heroin while in service.  See the Veteran's 
December 2005 Hepatitis Questionnaire; 
see also the February 2006 VA examiner's report, page 1.  
[The Veteran currently denies using drugs intravenously in 
service.  See the Veteran's November 2007 substantive appeal 
(VA Form 9).]   

In general, the law and regulations provide that compensation 
shall not be paid if disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2005); see also VAOPGPREC 2-97 
(January 16, 1997).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2008).

There is no medical nexus evidence in the Veteran's claims 
file either attributing the Veteran's current Hepatitis C to 
either his alleged in-service exposure to blood products or 
to in-service drug use, or ruling out any such connection.  
The Board finds that a medical opinion must be obtained.  See 
Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2008) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a medical 
professional to review the Veteran's VA 
claims folder and to provide an opinion, 
with supporting rationale, as to whether 
it is as likely as not that the Veteran's 
Hepatitis C is related to his military 
service.  In particular, the reviewer 
should consider and comment upon the 
Veteran's reported exposure to blood 
products in combat, as well as his ear 
piercing, shots, and razor sharing.  
Additionally, if it is more likely than 
not that the Veteran's Hepatitis C is 
related to drug abuse in service, the 
reviewer should indicate such.  If the 
reviewing professional determines that a 
physical examination and/or diagnostic 
testing of the Veteran are necessary as to 
the claimed condition, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

        2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's claim.  If the 
claim is denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

